DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba (JP 2009-297650) (see attached machine translation).
Regarding claim 1, Inaba discloses a trigger-type liquid sprayer (item 1, figure 1) comprising: a sprayer main body (item 7, figure 1) attached to a container (paragraph [0027]); an operation lever (item 2, figure 1) held to be swingable in a front-back direction with respect to the sprayer main body; and a spring member (item 16, figure 1) urging the operation lever forward, the trigger-type liquid sprayer sucking, pressurizing, and pumping a content liquid stored in the container to spray the content liquid to outside by swinging the operation lever in the front-back direction so as to actuate a pump provided in the sprayer main body (paragraph [0008]), wherein 

the operation lever includes an inclined surface (surface created by recess 22, figure 1) that is inclined upward from downward and frontward from backward and is urged by the projection abutting against the inclined surface (paragraph [0016]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts teach trigger sprayers with spring members that urge the trigger levels forwardly: US PN 3,768,734, US PN 5,341,965, US PN 6,267,271, US PN 7,413,134, and US PN 7,571,836. The following prior art disclose unclaimed subject matter of trigger sprayer without separate spring member: US PN 4,815,663.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754